Citation Nr: 1539221	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-28 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension, and if so, whether service connection may be granted.

4.  Whether a notice of disagreement (NOD) to a September 23, 2011, rating decision was timely filed.


REPRESENTATION

Appellant represented by:	Robert Muth, Attorney-At-Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty with the United States Navy from May 1995 to August 2007.  However, due to an other than honorable (OTH) discharge based on willful and persistent misconduct, VA has determined that for the period of June 2004 to August 2007, there exists a regulatory bar to eligibility for VA benefits.  The Veteran's qualifying service for VA purposes runs from May 1995 to June 22, 2004.  See October 2014 administrative decision.

These matters come before the Board of Veterans Appeals (Board) on appeal from an April 2014 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), and a July 2014 administrative decision by the same office.  

The Veteran testified at an April 2015 hearing held before the undersigned via videoconference from the RO; a transcript of such is associated with the hearing.  The record was held open for 60 days to permit submission of additional evidence; such was received in June and August 2015.  As the appeal was perfected after February 2013, no waiver of initial RO consideration is required with respect to the evidence submitted by the Veteran and his representative.  With respect to the VA treatment records that were added to Virtual VA following the issuance of the supplemental statement of the case (SSOC) in November 2014, the Board notes that the evidence does not pertain to whether the Veteran currently has hepatitis C and therefore neither remand for the issuance of a SSOC or a waiver of agency of original jurisdiction is required.  See 38 C.F.R. § 20.1304 (2015).  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of reopening a previously denied claim of service connection for hypertension, service connection for a psychiatric disorder, and timeliness of an NOD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a hepatitis C infection.


CONCLUSION OF LAW

The criteria for service connection of hepatitis C are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A December 2012 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records, VA medical treatment records, and available private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  While the Veteran was informed by way of a September 2014 letter that service treatment records dating from May 1995 to September 2001 are not of record and that he could submit the records as well as any other relevant evidence or information he thought could support the claim, the Board notes that there are service treatment records from that time frame of record and there is no indication the records are incomplete.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

No VA examination has been conducted in the absence of any competent and credible evidence of a current disability related to hepatitis C.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the Veteran's April 2015 hearing, the undersigned discussed the elements of the claim on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  The record was held open to permit submission of such.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has repeatedly stated that he was at some point diagnosed with hepatitis C in service.  However, review of the very extensive service treatment records, from both qualifying and non-qualifying periods of service, shows no such diagnosis.  He was diagnosed with an acute hepatitis A infection in August 1996; such was treated and resolved.  That condition was denied by way of a July 2008 rating decision and he has not sought to reopen that claim.  Moreover, as the earlier claim for hepatitis A was based upon a distinctly diagnosed disease and different factual basis, the current claim for hepatitis C cannot be considered the same as a previously decided claim that was based upon another diagnosis.  Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008).  

VA treatment records reflect that repeated laboratory testing has shown negative hepatitis C antibody findings, indicating no current or past infection.  

Finally, the Board notes that at the April 2014 hearing, the Veteran and his representative declined to discuss this issue, and indicated that the record as it stood did not in fact include evidence of a current disability.  See Transcript, pp. 4, 26.   The evidence submitted following the hearing does not establish such a diagnosis.  One doctor, who performed a heart surgery in May 2015, did list hepatitis C as part of the medical history, but included a question mark after the information and indicated that such was based on the Veteran's report, and not medical records.  

The sole evidence of a hepatitis C infection, then, is the Veteran's reports.  The Veteran is not competent to diagnose this infection; he lacks the specialized medical knowledge and training to do so.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  He also is not merely reporting what a competent doctor has found, as no medical care provider or testing has shown hepatitis C.  Testing in fact is against a finding of hepatitis C.

Therefore, there is no competent evidence of hepatitis C.  The preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved.  Service connection is not warranted.


ORDER

Service connection for hepatitis C is denied.


REMAND

Psychiatric Disorder

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although service treatment records are negative for any mental health complaints during the Veteran's period of qualifying service, the Veteran has competently reported that he began feeling sad soon after going on active duty, due to the extended separation from his wife.  He made such statements to two doctors in support of his claim for SSA benefits, as well as during his April 2014 Board hearing.  Further, another service member has submitted a statement, dated in April 2015, recalling conversations with and observations of the Veteran which tend to corroborate his reports.

Medical records document a variety of psychiatric conditions since service, to include a major depressive disorder, schizophrenia, a personality disorder, and a mood disorder.  A current disability is shown.

Finally, a nexus between the reported in-service symptoms, and a current diagnosis, is possible.  A VA examination, to include a nexus opinion, is therefore required under the duty to assist.

Timeliness

In July 2014, the RO formally notified the Veteran that correspondence received in April 2014 was not accepted as a valid NOD to a September 2011 rating decision, as it was not filed within one year of the adverse decision.  Since that time, and well within one year of the July 2014 letter, the Veteran asserted that he disagrees with that determination.  See April 2015 BVA hearing transcript.  As this occurred within one year of the issuance of the July 2014 RO determination, the statements at the hearing, once transcribed, met the requirement of 38 U.S.C.A. § 7105(b) that a notice of disagreement be in writing. See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).   He maintains that because the RO sent the notice to a long out-of-date mailing address, he never received it and was unaware of the adverse decision until March 2014.  These assertions, which include written statements, constitute a NOD to the RO determination of a lack of timely appeal.  The September 2014 amendments to 38 C.F.R. § 20.201 concerning how a notice of disagreement must be filed do not apply as the July 2014 notice to the Veteran did not include a form identified as being for the purpose of initiating an appeal.  See 79 Fed. Reg. 57698 (Sept. 25, 2014).

When a NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Hypertension

One of the issues denied in the September 2011 decision was service connection for hypertension.  The RO has treated this as a final decision, and hence the issue before the Board involves the propriety of reopening the previously denied claim.  However, should the RO determine on remand that notice of the adverse decision was not properly accomplished and the Veteran has filed a timely NOD, no reopening would be required.  The nature of the claim before the Board, and the record to be considered, would be altered.

Therefore, the attempt to reopen a previously denied claim is inextricably intertwined with the question of timeliness of the NOD.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1. Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must identify all current psychiatric disorders.  For each diagnosed condition, the examiner must opine as to whether such began in or is related to qualifying active service from May 1995 to June 22, 2004.  A full and complete rationale for all opinions expressed is required.

The examiner's attention is directed to the Veteran's allegations of sadness due to a failing marriage, as well as his buddy's report and service records referring to "personal problems" affecting his performance.

The examiner is reminded that only events and conditions from May 1995 to June 2004 may be considered; from June 2004 to August 2007, the Veteran's service is not qualifying and cannot support a finding of service connection.

2.  Issue a SOC regarding the issue of timeliness of an NOD to the September 2011 rating decision.  Advise the Veteran of the procedural requirements to continue an appeal of the issue.  If a substantive appeal is timely filed with regard to all or any of these matters, the perfected issue should be certified to the Board.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


